DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: The width, depth and height dimensions of page 4, lines 11-13 should be clear from fig. 1.  The disclosed height dimension of page 4, line 13 appears to refer to a length dimension.  Applicant is encouraged to submit a drawing amendment to label the disclosed dimensions.   On page 5, line 12, “the engage the box” is grammatically incorrect.  
Appropriate correction is required.
Claims 1, 4 and 9 are objected to because of the following informalities:  In claim 1, lines 7, 10-11 and 13, consistency should be maintained between “locking condition” and “locked condition”.  In claim 4, line 2, “bottom surface” should read --lower surface-- (see claim 2, line 9).  In claim 9, a semicolon should apparently follow line 17.  In claim 9, lines 19, 22-23 and 25, consistency should be maintained between “locking condition” and “locked condition”.  In claim 9, line 29, “bottom” should read –lower-- (see claim 9, line 12).  In claim 9, line 31, “the engage said box” is grammatically incorrect.  Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In claim 1, line 6 and claim 9, line 18, it is unclear what the locking unit 38 is comprised of, and how it functions.  Fig. 1 shows the locking unit as having a box-like shape.  Figs. 5 and 6 show the locking unit 38 as the same structure as element 46 in fig. 1.  If locking unit 38 is coupled to the lid in fig. 1, does it move with the lid relative to the element 46 in fig. 1?  Is element 46 in fig. 1 mounted on the box?  How do elements 38 and 46 in fig. 1 function with one another?  How does the electronic lock 44 in fig. 8 and on page 5, line 10 differ from the elements 46 and 38 in fig. 1?  How does electronic lock 44 function?  If locking unit 38 is coupled to the lid, where is electronic lock 44 coupled to the lid, as disclosed on page 5, line 11 and claimed in claim 4 and claim 9, line 29?  If electronic lock 44 is coupled to the lid, how is it electrically coupled to the control circuit 42 mounted on the box as claimed in claim 4, claim 9, line 30 and disclosed on page 5, line 9?  In claim 4, line 3 and claim 9, line 31, how does the electronic lock 44 engage the box in fig. 1?  If lock 44 includes a keyhole 46 on page 5, line 15, claim 5 and claim 9, line 34, how does it engage the box in the locked condition?  How does the key function with elements 44, 46 and 38 in fig. 1?  If lock 44 is coupled to the lid, how does it include a keyhole 46 apparently mounted to the box in fig. 1?  On page 5, line 17, where is the actuator and bolt in fig. 1, and how do they function with elements 46 and 38 in fig. 1?  
In view of the above rejections, the claims are rejected as best understood, on prior art, as follows.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 6-8 as best understood are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kennett 2020/0397172.
Re claim 1, Kennett teaches a remote controlled lock box to receive a parcel and to be remotely locked and unlocked, comprising a box 120 being positioned in a delivery location in fig. 1, a hinged lid 150 in fig. 2 having hinges 145 to allow opening and closing of the lid, a locking unit 160, 163 coupled to the lid in figs. 1 and 2 to lock and unlock the lid to allow packages to be received in the box, the locking unit being in wireless communication with a remote control 172 to lock and unlock the lid, a video camera 220 coupled to the box in fig. 5, wherein the camera is configured to capture video footage of the parcel delivery location, and the camera is in remote communication with the remote control to receive the video footage captured by the camera and the camera is configured to verify the identity of the individual attempting to open the box for an owner of the box, as is disclosed in paragraph [0060].
Re claim 3, the locking unit comprises a control circuit 165, 170, 173 and paragraph [0047], line 13 coupled to the box, wherein the control circuit receives a lock and unlock input.
Re claim 4, the lock 163 is coupled to the bottom surface of the lid as seen in fig. 2, and the lock is coupled to the circuit, such that the lock is turned on engage the box and turned off to disengage the box.
Re claim 6, the box assembly further includes a transceiver coupled to the box (paragraph [0053] ,line 27) and circuit, for receiving lock and unlock commands.  
Re claim 7, the video camera 220 is positioned on the outside of the box as seen in fig. 5.
Re claim 8, a battery power supply is included in the circuit, as disclosed in paragraph [0047], lines 12-14.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Kennett 2020/0397172 in view of Heinrichs 3,587,486.
Re claim 2, Kennett teaches the claimed bottom wall 140 (fig. 5) and top edge (fig. 2) of the box that defines the opening in the box, a rear hinged edge of the lid (fig. 2), a lower surface receiving the lock 163 in fig. 2, and a top surface of the lid (labeled as 150 in fig. 3), wherein the rear edge of the lid is hingedly coupled to the top edge of the box, and the lower surface of the lid resting on the top edge of the box in the closed condition of fig. 4.  Heinrichs teaches a box having reinforcements 32 in fig. 3b or 29 in fig. 4 on the bottom wall of the box 3, the bottom wall resting on a support surface 6 in fig. 3b and 11 in fig. 4, and a plurality of fasteners defined by the screws and nuts 33 extending through the reinforcements on the bottom wall and engaging the support surfaces 6 and 11 to fasten the box to the support surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of reinforcements and fasteners on the bottom wall of Kennett to receive fasteners, to fasten the box of Kennett to a support surface, in view of the teaching of Heinrichs, to provide a strong anchoring of the box of Kennett, to prevent theft thereof.
Claim 5 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Kennett 2020/0397172 in view of Chow 2015/0322695.
Re claim 5, Chow teaches a keyhole lock 17 on a box 14 to cooperate with an electronic lock 113 on the lid 15 of the box, as seen in fig. 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a keyhole lock on the box of Kennett to cooperate with the lock 163 on the lid in fig. 2 of Kennett, in view of the teaching of Chow, to optimize the security of the box of Kennett.
Claim 9 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Kennett 2020/0397172 in view of Heinrichs 3,587,486, Waisanen et al 2020/0163480 and Chow 2015/0322695.
Re claim 9, Kennett teaches a remote controlled lock box to receive a parcel and to be remotely locked and unlocked, comprising a box 120 being positioned in a delivery location in fig. 1, a hinged lid 150 in fig. 2 having hinges 145 to allow opening and closing of the lid, an electronic locking unit 160, 163 coupled to the lid in figs. 1 and 2 to lock and unlock the lid to allow packages to be received in the box, the locking unit being in wireless communication with a remote control 172 to lock and unlock the lid, a video camera 220 coupled to the box in fig. 5, wherein the camera is configured to capture video footage of the parcel delivery location, and the camera is in remote communication with the remote control to receive the video footage captured by the camera and the camera is configured to verify the identity of the individual attempting to open the box for an owner of the box, as is disclosed in paragraph [0060].  Kennett teaches the claimed bottom wall 140 (fig. 5) and top edge (fig. 2) of the box that defines the opening in the box, a rear hinged edge of the lid (fig. 2), a lower surface receiving the lock 163 in fig. 2, and a top surface of the lid (labeled as 150 in fig. 3), wherein the rear edge of the lid is hingedly coupled to the top edge of the box, and the lower surface of the lid resting on the top edge of the box in the closed condition of fig. 4.  The lock is coupled to the bottom surface as seen in fig. 2.  The box assembly further includes a transceiver coupled to the box (paragraph [0053] ,line 27) and circuit, for receiving lock and unlock commands.  The lock is turned on to engage the box and turned off to disengage the box.  A battery power supply is included in the circuit, as disclosed in paragraph [0047], lines 12-14.  Heinrichs teaches a box having reinforcements 32 in fig. 3b or 29 in fig. 4 on the bottom wall of the box 3, the bottom wall resting on a support surface 6 in fig. 3b and 11 in fig. 4, and a plurality of fasteners defined by the screws and nuts 33 extending through the reinforcements on the bottom wall and engaging the support surfaces 6 and 11 to fasten the box to the support surface.  Waisanen et al teaches a resiliently compressible cushion (paragraph [0056], line 8) on a parcel box lid.  Chow teaches a keyhole lock 17 on a box 14 to cooperate with an electronic lock 113 on the lid 15 of the box, as seen in fig. 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of reinforcements and fasteners on the bottom wall of Kennett to receive fasteners, to fasten the box of Kennett to a support surface, in view of the teaching of Heinrichs, to provide a strong anchoring of the box of Kennett, to prevent theft thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cushion on the lid of Kennett, in view of the teaching of Waisanen et al, to provide a comfortable sitting surface for the box of Kennett.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a keyhole lock on the box of Kennett to cooperate with the lock 163 on the lid in fig. 2 of Kennett, in view of the teaching of Chow, to optimize the security of the box of Kennett.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Omholt 4,325,531 teaches reinforcements 23 on the bottom of a box to cooperate with fasteners 24, 35, as seen in fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 22, 2022